Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment file on 4/29/2021
Claims 3, 11, 12, 17 and 20 have been cancelled
Claims 1,2,4-10,13-16, 18 and 19 have been submitted for examination
Claims 1,2,4-10,13-16, 18 and 19 have been rejected
Response to Arguments
1.	Applicant’s arguments, filed on 4/29/2021, with respect to the rejection of claims 1, 10 and 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gjorup US patent no. 9,495,232 (Hereinafter Gjorup) and further in view of Camp et al. US patent no. 10,101,931 (Hereinafter Camp).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 2, 4 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gjorup above, and further in view of Camp.
3.	In regard to claim 1, Gjorup / Camp teach:
A method, comprising: 
determining a portion of a block of a storage device to read after programming the block; 
(Figure 4a, steps (400) & (402) and col. 5, lines (1-10) in Gjorup)
reading the portion of the block and determining a maximum error count for the portion of the block, 
(Figure 4a, steps (404) & (406) & (408) and col. 5, lines (10-35) in Gjorup)
wherein reading the portion of the block is performed within a predetermined time after programming the block;
(Figure 6 and col.11, lines (44-25) and Col. 12, lines (1-30) in Camp)
comparing the maximum error count to a threshold; and 
(Figure 4b, steps (416) & (418) & (420) and col. 5,  lines (40-65) in Gjorup)
when the maximum error count exceeds the threshold, adjusting a code rate of an error correction coding used to program the block or performing a code rate test on the entire block.
(Figure 4a, steps (410) & (412) and col. 5, lines (30-65) in Gjorup)
before the effective filing of the claimed invention to modify the teaching of Gjorup with Camp that comprises reading the portion of the block is performed immediately after programming.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for optimized data read and write operation performed by SSD controller and less taxing on the SSD controller.
4.	In regard to claim 2, Camp teaches: 
The method of claim 1, wherein reading the portion of the block is performed immediately after programming.
(Figure 6 and col. 11, lines (44-25) and Col. 12, lines (1-30) in Camp)
5.	In regard to claim 4, Camp teaches:
The method of claim 1, wherein determining a portion of a block to read comprises selecting a page of the block at random.
(Figure 2 and col.5, lines (10-45) in Camp)
6.	Claims 10 and 13 are rejected for the same reasons as per claim 1.
7.	In regard to claim 14, Gjorup teaches:
The method of claim 13, wherein performing additional code rate action comprises adjusting a code rate of an error correction coding used to program the block.
(Figure 4a, step (410) in Gjorup)
8.	Claims 15-16 are rejected for the same reasons as per claims 2 and 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 5-9 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Gjorup / Camp as applied to claim 1 and further in view of Cha et al. US publication no. 2018/0342305 (Hereinafter Cha ).
10.	In regard to claim 5, Gjorup / Camps teach substantially all the limitations in claim 1.
	However, Gjorup / Camps do not teach:
The method of claim 1, wherein determining a portion of a block to read comprises selecting a page that has a known high fail-bit count.
Cha in an analogues art that teaches operating a storage device includes: performing a background read operation on a nonvolatile memory by using a default read voltage level; performing a read retry operation on the nonvolatile memory by using a corrected read voltage 
The method of claim 1, wherein determining a portion of a block to read comprises selecting a page that has a known high fail-bit count.
(Figure 6 and sections [0067]-[0068] in Cha)

it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Gjorup / Camp with Cha that comprises selecting a page that has a known high fail-bit count.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need to minimize the risk of data loss in SSD.

11.	In regard to claim 6, Cha teaches:
The method of claim 1, wherein determining a portion of a block to read comprises selecting a page an increment away from a page that has already been tested.
(Figure 23, steps (S950) & (S960) & (S970) in Cha)
12.	In regard to claim 7, Cha teaches:
The method of claim 1, wherein determining a portion of a block to read comprises selecting a page in a different physical location within the block as a page that has already been tested.
(Figure 23, steps (S970) & (S980) in Cha)

The method of claim 1, wherein the method is performed as a part of a background storage device scanning operation.
(Abstract in Cha)
14.	In regard to claim 9, Cha teaches:
The method of claim 1, wherein the method is performed as a part of a host-initiated read operation.
(Abstract in Cha)
15.	Claims 18-19 are rejected for the same reasons as per claims 6-7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR W RIZK/Primary Examiner, Art Unit 2112